Exhibit 10.3

 

Revolving Credit and Security Agreement

 

 

 

 

 

between

 

 

 

 

Innovaro, Inc.

 

"Borrower"

 

 

 

and

 

 

 

 

JJJ Family LLLP

 

"Lender"

 

 

 

 

 

Dated: August 21, 2013

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 



    Page      

1.

Definitions  

1      

2.

The Revolving Loan.  

1  

2.1.

Revolving Loan Credit Facility

1

 

2.2.

Revolving Note

1

 

2.3.

Advances.

1

 

2.4.

Repayment of Loan.

2

 

2.5.

Overdue Amounts

3

 

2.6.

Calculation of Interest

3

 

2.7.

Documentary Stamp Tax; Sales Tax

3

 

2.8.

Statement of Account

3

     

3.

Conditions Precedent to Borrowing  

  3  

3.1.

Conditions Precedent to Initial Advance

3

 

3.2.

Conditions Precedent to Each Advance

4

     

4.

Fees and Expenses  

  5      

5.

Representations and Warranties  

  5  

5.1.

Valid Existence and Power

5

 

5.2.

Authority

5

 

5.3.

Authorizations

5

 

5.4.

Title

6

 

5.5.

SEC Documents; Financial Statements

6

 

5.6.

Material Adverse Changes

6

     

6.

Affirmative Covenants of Buyer.  

  6  

6.1.

Maintenance of Business and Properties

6

 

6.2.

Inspections

7

 

6.3.

Financial Information

7

 

6.4.

Greenwood Van Ness Account

7

 

6.5.

Further Assurances

7

 

6.6.

Covenants Regarding Collateral

7

     

7.

Negative Covenants of Borrower  

  7  

7.1.

Change in Business

8

 

7.2.

Accounts

8

     

8.

Default.  

  8  

8.1.

Events of Default

8

 

8.2.

Remedies

9

 

8.3.

Receiver

9



 

 
 i

--------------------------------------------------------------------------------

 

 



9.

Security Agreement.  

  9  

9.1.

Security Interest.

9

 

9.2.

Financing Statements; Power of Attorney

10

 

9.3.

Entry

10

 

9.4.

Other Rights

10

 

9.5.

Accounts

11

 

9.6.

Waiver of Marshaling

11

 

9.7.

Liquidation Costs

11

     

10.

Miscellaneous.  

  11  

10.1.

No Waiver, Remedies Cumulative

11

 

10.2.

Survival of Representations

11

 

10.3.

Notices

11

 

10.4.

Governing Law

12

 

10.5.

Successors and Assigns

12

 

10.6.

Counterparts

12

 

10.7.

Usury

12

 

10.8.

Powers

12

 

10.9.

Approvals

12

 

10.10.

Waiver of Certain Defenses

12

 

10.11.

Integration

13

 

10.12.

Enforcement Costs

13

 

10.13.

Partnership, Joint Venture, Agency, Trust

13

   

SCHEDULE OF EXHIBITS

A-1



 

 

 
ii 

--------------------------------------------------------------------------------

 

 

 

 

Revolving Credit and Security Agreement

 

THIS AGREEMENT (this "Agreement"), dated as of August 21, 2013 (the “Effective
Date”), is made between INNOVARO, INC., a Delaware corporation ("Borrower"), and
JJJ FAMILY LLLP, a Florida limited liability limited partnership ("Lender").

 

W I T N E S S E T H :

 

In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:

 

1.            Definitions. Capitalized terms that are not otherwise defined
herein shall have the meanings set forth in Exhibit 1 hereto.

 

2.            The Revolving Loan.

 

2.1.         Revolving Loan Credit Facility. Lender agrees, on the terms and
conditions set forth in this Agreement, to make Advances during the Revolving
Credit Period (the "Revolving Loan"), provided that Borrower has satisfied the
conditions set forth in Section 3. On the date hereof and subject to Section
3.1, Lender shall make an initial Advance to Borrower equal to $240,000.00 (the
“Initial Advance”). Within the foregoing limitation, and subject to the other
terms and conditions set forth in this Agreement, Borrower may borrow, prepay
and reborrow Advances at any time during the Revolving Credit Period.

 

2.2.         Revolving Note. The Revolving Loan shall be evidenced by a
promissory note in the face amount of the Maximum Loan Amount in the form set
forth as Exhibit 2 hereto (the "Revolving Note") and shall be payable in
accordance with the terms of the Revolving Note and this Agreement.

 

2.3.         Advances.

 

(a)     Except with respect to the Initial Advance, Borrower shall submit to
Lender a signed written request for an Advance in form satisfactory to Lender,
which request shall be delivered to Lender no later than 12:00 noon (local time
in Tampa, Florida) on the date that is three (3) Business Days prior to the date
of the requested Advance, and shall specify the amount of the proposed Advance
and provide such other information as Lender may require (each, an "Advance
Request"). If the Borrower has satisfied the conditions set forth in Section 3,
then Lender shall make such an Advance available to Borrower by check or wire
transfer (at the option of Lender) of immediately available funds at Lender’s
address referred to in Section 10.3. Lender’s acceptance of an Advance Request
shall be evidenced by its making the Advance requested.

 

(b)     Notwithstanding the foregoing, Lender may, in its sole and absolute
discretion, make or permit to remain outstanding Advances under the Revolving
Loan in excess of the original principal amount of the Revolving Note, and all
such amounts shall (i) be part of the Indebtedness evidenced by the Revolving
Note, (ii) bear interest as provided herein, (iii) be payable upon demand by
Lender, and (iv) be entitled to all rights and security as provided under the
Revolving Loan Documents.

 

 



 
 

--------------------------------------------------------------------------------

 



 

2.4.         Repayment of Loan.

 

(a)            Revolving Note. The Revolving Note shall provide that the
principal amount and all interest, fees, expenses and other expenses and other
amounts payable under the Revolving Loan shall be due and payable on the
Termination Date, except as otherwise set forth herein.

 

(b)           Payments. Borrower shall make each payment of principal of and
interest on the Revolving Loan and fees hereunder not later than 12:00 noon
(local time Tampa, Florida) on the date when due, without set off, counterclaim
or other deduction, in immediately available funds to Lender at its address
referred to in Section 10.3. Whenever any payment of principal of, or interest
on, the Revolving Loan or of fees shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

(c)           Voluntary Prepayments. Borrower may from time to time prepay the
Revolving Loan in whole or in part; provided that Borrower shall give Lender
notice thereof not later than 12:00 noon (local time Tampa, Florida) on the day
of such prepayment (which shall be a Business Day), specifying the amount of
prepayment. Any such voluntary prepayment shall be in an amount equal to
$10,000.00 or a higher integral multiple of $10,000.00.

 

(d)          Mandatory Prepayments. Borrower shall make a prepayment of the
Revolving Loan until such time as the Revolving Loan is paid in full upon the
occurrence of any of the following (each a “Mandatory Prepayment Event”) at the
following times and in the following amounts (such applicable amounts being
referred to as “Designated Proceeds”):

 

(i)       Concurrently with the receipt by Borrower of any Net Cash Proceeds
from any issuance of Capital Securities of Borrower, in an amount equal to 100%
of such Net Cash Proceeds.

 

(ii)      Concurrently with the receipt by Borrower of any payments from IP
Technology Exchange, Inc. (“IP Tech Payments”) pursuant to the Asset Purchase
Agreement, dated September 12, 2012, among Borrower, Innovaro Europe, Ltd. and
IP Technology Exchange, Inc., in an amount equal to 100% of such IP Tech
Payments.

 

(iii)     Concurrently with the receipt by Borrower of any Net Cash Proceeds
from any Real Estate Asset Disposition, in an amount equal to 100% of such Net
Cash Proceeds.

 

(iv)     On the first day of each calendar month commencing February 1, 2014, in
an amount equal to 50% of all accounts receivable actually collected by Borrower
and its Subsidiaries during the immediately preceding calendar month.

 

(v)      In addition to and not in limitation of the Mandatory Prepayment Event
described in Section 2.4(d)(iv), if Borrower has an increase in cash during any
fiscal quarter, as indicated in Borrower’s Consolidated Statement of Cash Flows
in Borrower’s SEC Documents, a prepayment in the amount equal to 80% of such
increase in cash (excluding the amount of any outstanding Advances) shall be
paid to Lender on the date on which the Borrower files its Form 10-Q or Form
10-K with the SEC reflecting such increase.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(vi)     Concurrently with the receipt by Borrower or any Subsidiary thereof of
any proceeds from the sale or other disposition of assets held in the Greenwood
Van Ness Account, in an amount equal to 100% of such proceeds.

 

(e)           Repayment of Over-Borrowing. To the extent that the aggregate
amount of all Advances exceeds the Maximum Loan Amount, the amount of such
excess will be paid immediately to Lender upon Lender’s demand.

 

2.5.         Overdue Amounts. Any payments not made as and when due shall bear
interest from the date due until paid at the Default Rate, in Lender’s
discretion.

 

2.6.         Calculation of Interest. All interest under the Revolving Note or
hereunder shall be calculated on the basis of the Actual/360 Computation, as
defined in the Revolving Note.

 

2.7.         Documentary Stamp Tax; Sales Tax. Borrower shall pay all Florida
documentary stamp taxes on the Revolving Note and shall provide written evidence
of such payment to Lender within five (5) Business Days of the Effective Date.
Additionally, Borrower shall notify Lender if any Account includes any sales or
other similar tax and Lender may, but shall not be obligated to, remit any such
taxes directly to the taxing authority and make Advances therefor. In no event
shall Lender be liable for any such taxes.

 

2.8.         Statement of Account. If Lender provides Borrower with a statement
of account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within ten (10) Business Days after receipt.

 

3.             Conditions Precedent to Borrowing. Prior to funding any Advance,
the following conditions shall have been satisfied, in the sole opinion of
Lender and its counsel:

 

3.1.         Conditions Precedent to Initial Advance. In addition to any other
requirement set forth in this Agreement, Lender will not make the Initial
Advance under the Revolving Loan unless and until the following conditions shall
have been satisfied:

 

(a)           Loan Documents. Borrower and each other party to any Loan
Document, as applicable, shall have executed and delivered this Agreement, the
Revolving Note, all Account Control Agreements requested by Lender and all other
required Loan Documents, all in form and substance satisfactory to Lender.

 

(b)           Perfection of Liens. UCC-1 financing statements and, if
applicable, certificates of title covering the Collateral executed by Borrower,
shall have been duly recorded or filed in the manner and places required by law
to establish, preserve, protect and perfect the interests and rights created or
intended to be created by the Security Agreement; and all taxes, fees and other
charges in connection with the execution, delivery and filing of the Security
Agreement and the financing statements shall duly have been paid.

 

(c)           Warrant Grant. Borrower shall have granted to Lender a warrant to
purchase, upon and subject to the terms and conditions of a Warrant in the form
attached hereto as Exhibit 3 (the “Warrant”), 400,000 shares of Borrower’s
Common Stock at the exercise price equal to $0.14.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(d)           Amendment to Prior Option Grants. Borrower shall have entered into
agreements with Lender amending the exercise price of all Previously Granted
Options so that the exercise price of the Previously Granted Options is equal to
the exercise price set forth in the Warrant.

 

(e)           Additional Documents. Borrower shall have delivered to Lender all
additional opinions, documents, certificates and other assurances that Lender or
its counsel may require.

 

3.2.         Conditions Precedent to Each Advance. The following conditions, in
addition to any other requirements set forth in this Agreement, shall have been
met or performed by the Advance Date with respect to any Advance Request and
each Advance Request (whether or not a written Advance Request is required)
shall be deemed to be a representation that all such conditions have been
satisfied: 

 

(a)           Advance Request. Borrower shall have delivered to Lender an
Advance Request and other information, as required under Section 2.3(a).

 

(b)          Loan Documents. Borrower and each other party to any Loan Document,
as applicable, shall have executed and delivered any Account Control Agreements
requested by Lender and all other required Loan Documents.

 

(c)          No Default. No Default shall have occurred and be continuing or
could occur upon the making of the Advance in question and Borrower shall have
delivered to Lender an officer’s certificate to such effect, which may be
incorporated in the Advance Request.

 

(d)          Correctness of Representations. All representations and warranties
made by Borrower or otherwise in writing in connection herewith shall be true
and correct in all material respects with the same effect as though the
representations and warranties had been made on and as of the proposed Advance
Date, and Borrower shall have delivered to Lender an officer’s certificate to
such effect, which may be incorporated in the Advance Request.

 

(e)           No Adverse Change. There shall have been no change which could
have a Material Adverse Effect on Borrower since the date of the Borrower’s most
recently filed Form 10-Q, and Borrower shall have delivered to Lender an
officer’s certificate to such effect, which may be incorporated in the Advance
Request.

 

(f)            Limitations Not Exceeded. The proposed Advance shall not cause
the outstanding principal balance of the Revolving Loan to exceed the Maximum
Loan Amount.

 

(g)           General Insecurity. There shall be no circumstance which Lender
believes, in good faith, materially impairs Borrower’s ability to repay the
Revolving Loan.

 

(h)           Warrant Grant. If, during the Revolving Credit Period, the
aggregate amount of Advances made by Lender, including amounts repaid by
Borrower for prior Advances, exceeds $400,000.00 (each such Advance in excess of
$400,000.00, an “Excess Advance”), Borrower shall have granted to Lender on the
date of such Excess Advance a warrant or warrants (collectively, the “Excess
Advance Warrants”), in substantially the form attached hereto as Exhibit 3, to
purchase the number of shares of Borrower’s Common Stock equal to the dollar
amount that such Excess Advance exceeds the sum of (i) $400,000.00 and (ii) the
sum of all previous Excess Advances. The exercise price for any Excess Advance
Warrants shall equal the closing price of Borrower’s Common Stock on the date of
any Excess Advance. Notwithstanding anything to the contrary in this Section
3.2(h), Lender shall have no obligation to make any Advance that would result in
the aggregate principal amount outstanding under the Revolving Loan exceeding
the Maximum Loan Amount.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(i)            Further Assurances. Borrower shall have delivered such further
documentation or assurances as Lender may reasonably require.

 

4.             Fees and Expenses. Borrower agrees to pay Lender an
administrative fee equal to 5% of the Maximum Loan Amount (the “Administrative
Fee”). Borrower also agrees to pay all of Lender’s reasonable out-of-pocket fees
and expenses relating to the negotiating, documentation, and closing of the
Revolving Loan and all documents relating thereto (including reasonable
attorneys’ fees). Borrower shall deduct the Administration Fee, as well as the
expenses referred to in the preceding sentence, from the Initial Advance.

 

5.            Representations and Warranties. In order to induce Lender to enter
into this Agreement and to make the Revolving Loan provided for herein, Borrower
makes the following representations and warranties, all of which shall survive
the execution and delivery of the Loan Documents. Unless otherwise specified,
such representations and warranties shall be deemed made as of the date hereof
and as of the Advance Date of any Advance by Lender to Borrower:

 

5.1.         Valid Existence and Power. Borrower is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified or licensed to transact business in all places where the
failure to be so qualified would have a Material Adverse Effect on it. Borrower
and each other Person which is a party to any Loan Document (other than Lender)
has the power to make and perform the Loan Documents executed by it and all such
instruments will constitute the legal, valid and binding obligations of such
Person, enforceable in accordance with their respective terms, subject only to
bankruptcy and similar laws affecting creditors’ rights generally. Schedule 5.1
to this Agreement sets forth a true and complete listing of each of Borrower’s
direct and indirect subsidiaries (collectively, the “Subsidiaries”) and a
listing of the jurisdiction of organization of each of the Subsidiaries, a
general description of the business carried on by each Subsidiary, and a general
description of the material assets and rights held by each Subsidiary. Each of
the Subsidiaries is duly formed, validly existing and in good standing under the
laws of such Subsidiaries’ respective jurisdiction of organization and is duly
qualified or licensed to transact business in all places where the failure to be
so qualified would have a Material Adverse Effect on it. The equity interests in
each Subsidiary (other than Innovaro Europe) are not evidenced by certificates.

 

5.2.         Authority. The execution, delivery and performance thereof by
Borrower and each other Person (other than Lender) executing any Loan Document
have been duly authorized by all necessary action of such Person, and do not and
will not violate any provision of law or regulation, or any writ, order or
decree of any court or governmental or regulatory authority or agency or any
provision of the governing instruments of such Person, and do not and will not,
with the passage of time or the giving of notice, result in a breach of, or
constitute a default or require any consent under, or result in the creation of
any Lien upon any property or assets of such Person pursuant to, any law,
regulation, instrument or agreement to which any such Person is a party or by
which any such Person or its respective properties may be subject, bound or
affected.

 

5.3.         Authorizations. All authorizations, consents, approvals and
licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by Borrower (or any of its
Subsidiaries) or for the conduct of any business in which it is engaged have
been duly issued and are in full force and effect, and neither Borrower nor its
Subsidiaries is in default, nor has any event occurred which with the passage of
time or the giving of notice, or both, would constitute a default, under any of
the terms or provisions of any part thereof, or under any order, decree, ruling,
regulation, closing agreement or other decision or instrument of any
governmental commission, bureau or other administrative agency or public
regulatory body having jurisdiction over such Person, which default would have a
Material Adverse Effect on such Person. Except as noted herein, no approval,
consent or authorization of, or filing or registration with, any governmental
commission, bureau or other regulatory authority or agency is required with
respect to the execution, delivery or performance of any Loan Document.

 

 

 
5

--------------------------------------------------------------------------------

 

 

5.4.         Title. Borrower has good and marketable title to the Collateral,
free and clear of all Liens, other than Permitted Liens.

 

5.5.         SEC Documents; Financial Statements. During the two (2) years prior
to the date hereof, Borrower has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the United States
Securities and Exchange Commission (the "SEC") pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(all of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). Borrower has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates and except
for any restatement, correction, revision, or update described in any
subsequently filed SEC Document, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of Borrower included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Except for any restatement, correction, revision, or update
described in any subsequently filed SEC Document, such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

5.6.         Material Adverse Changes

 

Since the date of the Borrower’s most recently filed Form 10-Q, there has not
occurred any change in the condition (financial or otherwise) of Borrower which
has resulted in, or could reasonably expected to result in, a Material Adverse
Effect.

 

6.             Affirmative Covenants of Buyer.

 

6.1.         Maintenance of Business and Properties. Borrower shall (and shall
cause its Subsidiaries to) at all times maintain, preserve and protect all
Collateral and all the remainder of its material property used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition, and from time to time make, or cause to be made, all material needful
and proper repairs, renewals, replacements, betterments and improvements thereto
so that the business carried on in connection therewith may be conducted
properly and in accordance with standards generally accepted in businesses of a
similar type and size at all times, and maintain and keep in full force and
effect all licenses and permits necessary to the proper conduct of its business.

 

 

 
6

--------------------------------------------------------------------------------

 

 

6.2.         Inspections. Borrower shall (and shall cause its Subsidiaries to)
permit inspections of the Collateral and the records of such Person pertaining
thereto and verification of the Accounts, at such times and in such manner as
may be reasonably required by Lender and shall further permit such inspections,
reviews and field examinations of its other records and its properties (with
such reasonable frequency and at such reasonable times as Lender may desire) by
Lender as Lender may deem necessary or desirable from time to time.

 

6.3.         Financial Information. Borrower shall (and shall cause its
Subsidiaries to) maintain books and records in accordance with reasonable
accounting practices and shall furnish to Lender the following periodic
financial information:

 

(a)           Periodic Information. Upon Lender's request, a report listing all
Accounts of Borrower (an "Accounts Receivable Report") which shall include the
amount and age of each Account, the name and mailing address of each Account
Debtor, and such other information as Lender may require in order to verify the
Accounts, all in reasonable detail and in form acceptable to Lender.

 

(b)           Other Information. Such other information reasonably requested by
Lender from time to time concerning the business, properties or financial
condition of Borrower.

 

6.4.         Greenwood Van Ness Account. Upon the receipt by Borrower or any of
its Subsidiaries of any interest or ownership in the Greenwood Van Ness Account,
Borrower shall grant to Lender a first-priority security interest in the
Greenwood Van Ness Account and shall take any and all steps as shall be
necessary to perfect such security interest, including without limitation
entering into an account control agreement (and causing the applicable broker to
enter into an account control agreement) with Lender in a form satisfactory to
Lender.

 

6.5.          Further Assurances. Borrower shall (and shall cause its
Subsidiaries to) take such further action and provide to Lender such further
assurances as may be reasonably requested to ensure compliance with the intent
of this Agreement and the other Loan Documents.

 

6.6.         Covenants Regarding Collateral. Borrower makes the following
covenants with Lender regarding the Collateral:

 

(a)           Borrower will use the Collateral only in the ordinary course of
its business and will not permit the Collateral to be used in violation of any
applicable law or policy of insurance; and

 

(b)           Borrower, as agent for Lender, will defend the Collateral against
all claims and demands of all Persons, except for Permitted Liens.

 

7.             Negative Covenants of Borrower. Borrower covenants and agrees
that from the date hereof and until payment in full of the Indebtedness and the
formal termination of this Agreement, Borrower:

 

7.1.         Change in Business. Shall not enter into any business which is
substantially different from the business in which it is presently engaged.

 

 

 
7

--------------------------------------------------------------------------------

 

 

7.2.         Accounts. (a) Shall not sell, assign or discount any of its
Accounts; and (b) shall notify Lender promptly in writing of any discount,
offset or other deductions not shown on the face of an Account invoice and any
dispute over an Account, and any information relating to an adverse change in
any Account Debtor’s financial condition or ability to pay its obligations.

 

8.             Default.

 

8.1.         Events of Default. Each of the following shall constitute an Event
of Default:

 

(a)          There shall occur any default by Borrower in the payment, when due,
of any principal of or interest on the Revolving Note, any amounts due hereunder
or any other Loan Document, or any other Indebtedness; or

 

(b)          There shall occur any default by Borrower in the performance of any
agreement, covenant or obligation contained in this Agreement or such Loan
Document not provided for elsewhere in this Section 8; or

 

(c)           Borrower shall (A) voluntarily dissolve, liquidate or terminate
operations or apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of such Person or of
all or of a substantial part of its assets, (B) admit in writing its inability,
or be generally unable, to pay its debts as the debts become due, (C) make a
general assignment for the benefit of its creditors, (D) commence a voluntary
case under the federal Bankruptcy Code (as now or hereafter in effect), (E) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
(F) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under
Bankruptcy Code, or (G) take any corporate action for the purpose of effecting
any of the foregoing; or

 

(d)          An involuntary petition or complaint shall be filed against
Borrower seeking bankruptcy relief or reorganization or the appointment of a
receiver, custodian, trustee, intervenor or liquidator of Borrower, of all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within sixty (60) days of the filing thereof; or an order, order
for relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving or ordering any of the
foregoing actions; or

 

(e)           A judgment in excess of $100,000 shall be rendered against the
Borrower and shall remain undischarged, undismissed and unstayed for more than
ten (10) days (except judgments validly covered by insurance with a deductible
of not more than $100,000) or there shall occur any levy upon, or attachment,
garnishment or other seizure of, any material portion of the Collateral or other
assets of Borrower by reason of the issuance of any tax levy, judicial
attachment or garnishment or levy of execution; or

 

(f)           There shall occur any change in the condition (financial or
otherwise) of Borrower which, in the reasonable opinion of Lender, could have a
Material Adverse Effect.

 

8.2.          Remedies. If any Default shall occur, Lender may, without notice
to Borrower, at its option, withhold further Advances to Borrower. If an Event
of Default shall have occurred and be continuing, Lender may at its option take
any or all of the following actions:

 

 

 
8

--------------------------------------------------------------------------------

 

 

(a)           Lender may declare any or all Indebtedness to be immediately due
and payable (if not earlier demanded), terminate its obligation to make Advances
to Borrower, bring suit against Borrower to collect the Indebtedness, exercise
any remedy available to Lender hereunder or at law and take any action or
exercise any remedy provided herein or in any other Loan Document or under
applicable law. No remedy shall be exclusive of other remedies or impair the
right of Lender to exercise any other remedies.

 

(b)          Without waiving any of its other rights hereunder or under any
other Loan Document, Lender shall have all rights and remedies of a secured
party under the Code (and the Uniform Commercial Code of any other applicable
jurisdiction) and such other rights and remedies as may be available hereunder,
under other applicable law or pursuant to contract. If requested by Lender,
Borrower will promptly assemble the Collateral and make it available to Lender
at a place to be designated by Lender. Borrower agrees that any notice by Lender
of the sale or disposition of the Collateral or any other intended action
hereunder, whether required by the Code or otherwise, shall constitute
reasonable notice to Borrower if the notice is mailed to Borrower by regular or
certified mail, postage prepaid, at least five days before the action to be
taken. Borrower shall be liable for any deficiencies in the event the proceeds
of the disposition of the Collateral do not satisfy the Indebtedness in full.

 

(c)           Lender may demand, collect and sue for all amounts owed pursuant
to Accounts, or for proceeds of any Collateral (either in Borrower’s name or
Lender’s name at the latter’s option), with the right to enforce, compromise,
settle or discharge any such amounts.

 

8.3.         Receiver. In addition to any other remedy available to it, Lender
shall have the absolute right, upon the occurrence of an Event of Default, to
seek and obtain the appointment of a receiver to take possession of and operate
and/or dispose of the business and assets of Borrower and any costs and expenses
incurred by Lender in connection with such receivership shall bear interest at
the Default Rate, at Lender’s option, and shall be secured by all Collateral.

 

9.             Security Agreement.

 

9.1.          Security Interest.

 

(a)           As security for the payment and performance of any and all
Indebtedness and the performance of all obligations and covenants of Borrower to
Lender, whether hereunder and under the other Loan Documents or otherwise,
certain or contingent, now existing or hereafter arising, which are now, or may
at any time or times hereafter be owing by Borrower to Lender, Borrower hereby
grants to Lender (for itself and its affiliates, including the Subsidiaries) a
continuing security interest in and general lien upon and right of setoff
against, all right, title and interest of Borrower in and to the Collateral,
whether now owned or hereafter acquired by Borrower or the Subsidiaries.

 

(b)           Except as herein or by applicable law otherwise expressly
provided, Lender shall not be obligated to exercise any degree of care in
connection with any Collateral in its possession, to take any steps necessary to
preserve any rights in any of the Collateral or to preserve any rights therein
against prior parties, and Borrower agrees to take such steps. In any case
Lender shall be deemed to have exercised reasonable care if it shall have taken
such steps for the care and preservation of the Collateral or rights therein as
Borrower may have reasonably requested Lender to take and Lender’s omission to
take any action not requested by Borrower shall not be deemed a failure to
exercise reasonable care. No segregation or specific allocation by Lender of
specified items of Collateral against any liability of Borrower shall waive or
affect any security interest in or Lien against other items of Collateral or any
of Lender’s options, powers or rights under this Agreement or otherwise arising.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(c)           Lender may at any time and from time to time, with or without
notice to Borrower, (i) transfer into the name of Lender or the name of Lender’s
nominee any of the Collateral, (ii) notify any Account Debtor or other obligor
of any Collateral to make payment thereon direct to Lender of any amounts due or
to become due thereon and (iii) receive and after a Default direct the
disposition of any proceeds of any Collateral.

 

9.2.         Financing Statements; Power of Attorney. Borrower authorizes Lender
at Borrower’s expense to file any financing statements and/or amendments thereto
relating to the Collateral (without Borrower’s signature thereon) which Lender
deems appropriate that (a) indicate the Collateral by specific Collateral
category, and (b) provide any other information required by Part 5 of Article 9
of the Code for the sufficiency or filing office acceptance of any financing
statement or amendment, Borrower irrevocably appoints Lender as its
attorney-in-fact to execute any such financing statements and/or control
agreements in Borrower’s name and to perform all other acts, at Borrower's
expense, which Lender deems appropriate to perfect and to continue perfection of
the security interest of Lender. Borrower hereby appoints Lender as Borrower’s
attorney-in-fact to endorse, present and collect on behalf of Borrower and in
Borrower’s name any draft, checks or other documents necessary or desirable to
collect any amounts which Borrower may be owed. Lender is hereby granted a
license or other right to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks
and advertising matter, or any property of a similar nature, as it pertains to
the Collateral, in advertising for sale and selling any Collateral, and
Borrower’s rights under all licenses and all franchise agreements shall inure to
Lender’s benefit. The proceeds realized from the sale or other disposition of
any Collateral may be applied, after allowing two (2) Business Days for
collection, first to the reasonable costs, expenses and attorneys’ fees and
expenses incurred by Lender for collection and for acquisition, completion,
protection, removal, storage, sale and delivering of the Collateral; secondly,
to interest due upon any of the Indebtedness; and thirdly, to the principal
amount of the Indebtedness. If any deficiency shall arise, Borrower shall remain
jointly and severally liable to Lender therefor.

 

9.3.         Entry. Borrower hereby irrevocably consents to any act by Lender or
its agents in entering upon any premises for the purposes of either
(i) inspecting the Collateral or (ii) taking possession of the Collateral and
Borrower hereby waives its right to assert against Lender or its agents any
claim based upon trespass or any similar cause of action for entering upon any
premises where the Collateral may be located.

 

9.4.         Other Rights. Borrower authorizes Lender without affecting
Borrower’s obligations hereunder or under any other Loan Document from time to
time (i) to take from any party and hold additional Collateral or guaranties for
the payment of the Indebtedness or any part thereof, and to exchange, enforce or
release such collateral or guaranty of payment of the Indebtedness or any part
thereof and to release or substitute any endorser or guarantor or any party who
has given any security interest in any collateral as security for the payment of
the Indebtedness or any part thereof or any party in any way obligated to pay
the Indebtedness or any part thereof; and (ii) upon the occurrence of any Event
of Default to direct the manner of the disposition of the Collateral and the
enforcement of any endorsements, guaranties, letters of credit or other security
relating to the Indebtedness or any part thereof as Lender in its sole
discretion may determine.

 

9.5.         Accounts. Before or after any Event of Default, Lender may notify
any Account Debtor of Lender’s security interest and may direct such Account
Debtor to make payment directly to Lender for application against the
Indebtedness. Any such payments received by or on behalf of Borrower at any
time, whether before or after default, shall be the property of Lender, shall be
held in trust for Lender and not commingled with any other assets of any Person
(except to the extent they may be commingled with other assets of Borrower in an
account with Lender) and shall be immediately delivered to Lender in the form
received. Lender shall have the right to apply any proceeds of Collateral to
such of the Indebtedness as it may determine.

 

 

 
10

--------------------------------------------------------------------------------

 

 

9.6.         Waiver of Marshaling. Borrower hereby waives any right it may have
to require marshaling of its assets.

 

9.7.         Liquidation Costs. All costs and expenses, including, without
limitation, reasonable attorneys fees and expenses, incurred on behalf of Lender
in connection with the taking, holding, preparing for sale or other disposition
of the Collateral (collectively, the “Liquidation Costs”) shall be paid by
Borrower to Lender on demand and shall constitute and become Indebtedness. Any
proceeds of disposition of the Collateral will be applied by Lender for payment
of the remaining Indebtedness (whether then due or not), at the time or times
and in the order and manner of application as the Lender from time to time
determines, in Lender’s sole discretion.

 

10.          Miscellaneous.

 

10.1.       No Waiver, Remedies Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law (including remedies at
law and equity), any Loan Document or otherwise.

 

10.2.       Survival of Representations. All representations and warranties made
herein shall survive the making of the Revolving Loan hereunder and the delivery
of the Revolving Note, and shall continue in full force and effect so long as
any Indebtedness is outstanding, there exists any commitment by Lender to
Borrower, and until this Agreement is formally terminated in writing.

 

10.3.       Notices. Any notice or other communication hereunder under the Loan
Documents to any party hereto or thereto shall be by hand delivery, overnight
delivery via nationally recognized overnight delivery service, facsimile with
receipt confirmed, telegram, telex or registered or certified United States mail
and unless otherwise provided herein shall be deemed to have been given or made
when delivered, telegraphed, telexed, faxed or three (3) Business Days after
having been deposited in the United States mail, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):

 

Lender:                                               JJJ Family LLLP

P.O. Box 447

Odessa, Florida 33556

Attn: Jamie Rand

 

 



 
11

--------------------------------------------------------------------------------

 



 

Borrower:                                           Innovaro, Inc.

2109 Palm Avenue

Tampa, Florida 33606

Attn: Asa Lanum

 

10.4.       Governing Law. This Agreement and the Loan Documents shall be deemed
contracts made under the laws of the State of Florida and shall be governed by
and construed in accordance with the laws of said state (excluding its conflict
of laws provisions if such provisions would require application of the laws of
another jurisdiction) except insofar as the laws of another jurisdiction may, by
reason of mandatory provisions of law, govern the perfection, priority and
enforcement of security interests in the Collateral.

 

10.5.       Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Borrower and Lender, and their respective
successors and assigns; provided, that Borrower may not assign any of its rights
hereunder without the prior written consent of Lender, and any such assignment
made without such consent will be void.

 

10.6.       Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument, and
may be transmitted by fax or electronic mail..

 

10.7.       Usury. Regardless of any other provision of this Agreement, the
Revolving Note or in any other Loan Document, if for any reason the effective
interest should exceed the maximum lawful interest, the effective interest shall
be deemed reduced to, and shall be, such maximum lawful interest, and (i) the
amount which would be excessive interest shall be deemed applied to the
reduction of the principal balance of the Revolving Note and not to the payment
of interest, and (ii) if the Revolving Loan evidenced by the Revolving Note has
been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of the Revolving Note or
the refunding of excess to be a complete settlement and acquittance thereof.

 

10.8.       Powers. All powers of attorney granted to Lender are coupled with an
interest and are irrevocable.

 

10.9.       Approvals. If this Agreement calls for the approval or consent of
Lender, such approval or consent may be given or withheld in the discretion of
Lender unless otherwise specified herein.

 

10.10.     Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither Borrower
nor anyone claiming by or under Borrower will claim or seek to take advantage of
any law requiring Lender to attempt to realize upon any Collateral or collateral
of any surety or guarantor, or any appraisement, evaluation, stay, extension,
homestead, redemption or exemption laws now or hereafter in force in order to
prevent or hinder the enforcement of this Agreement. Borrower, for itself and
all who may at any time claim through or under Borrower, hereby expressly waives
to the fullest extent permitted by law the benefit of all such laws. All rights
of Lender and all obligations of Borrower hereunder shall be absolute and
unconditional irrespective of (i) any change in the time, manner or place of
payment of, or any other term of, all or any of the Indebtedness, or any other
amendment or waiver of or any consent to any departure from any provision of the
Loan Documents, (ii) any exchange, release or non-perfection of any other
collateral given as security for the Indebtedness, or any release or amendment
or waiver of or consent to departure from any guaranty for all or any of the
Indebtedness, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Borrower or any third party, other than
payment and performance in full of the Indebtedness.

 

 

 
12

--------------------------------------------------------------------------------

 

 

10.11.     Integration. This Agreement and the other Loan Documents constitute
the sole agreement of the parties with respect to the subject matter hereof and
thereof and supersede all oral negotiations and prior writings with respect to
the subject matter hereof and thereof.

 

10.12.     Enforcement Costs. Borrower shall pay Lender all expenses associated
with the collection or enforcement of the Revolving Note and Lender’s other
rights under the Loan Documents, including reasonable attorneys’ fees and costs,
all of which shall bear interest at the Default Rate from the date such expenses
are incurred by Lender until the date Lender receives reimbursement therefore.

 

10.13.     Partnership, Joint Venture, Agency, Trust. The Borrower and Lender
agree that this Agreement is not intended and is not to be construed to create a
partnership, joint venture, agency or trust relationship.

 

[Signatures Page Follows]

 

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

  INNOVARO, INC.                      By: /S/ Asa W. Lanum             Name: Asa
W. Lanum     Its: Chairman & Chief Executive Officer  

 

 

 

 

  JJJ FAMILY LLLP               By: JJJ Family Trust, as managing member      
         By: Jamie Rand, as Co-Trustee               /S/ Jamie Rand  

 

 

 

 

[Signature Page to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

SCHEDULE OF EXHIBITS

 

 

 



Exhibit

Section Reference

Title

     

1

1 ("Definitions")

Definitions

2

2.2 (“Revolving Note”)

Form of Revolving Note

3

3.1(c)(“Warrant Grant”)

Form of Warrant



 

 

 
A-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 1

 

Definitions

 



1.1

Defined Terms:



 

“1934 Act” has the meaning set forth in Section 5.5.

 

"Accession" has the meaning set forth in the Code.

 

"Account" has the meaning set forth in the Code, together with any guaranties,
letters of credit, Letter-of-Credit Right, and other security therefor,
including Supporting Obligations.

 

“Account Control Agreement” means, with respect to any deposit Account,
securities Account or other Account of Borrower, an agreement, in form and
substance satisfactory to Lender in its sole discretion, among Lender, Borrower
and the applicable financial institution at which such Account is maintained,
pursuant to which, among other things, Lender has “control” under the Code over,
and otherwise has a first priority and perfected lien on, such Account and all
cash, checks, items, wires or other funds from time to time on deposit or
otherwise credited to such Account.

 

"Account Debtor" means a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument.

 

“Administrative Fee” has the meaning set forth in Section 4.

 

"Advance" means an advance of proceeds of the Revolving Loan to Borrower
pursuant to this Agreement.

 

"Advance Date" means the date on which an Advance is made.

 

"Advance Request" has the meaning set forth in Section 2.3(a) hereof.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in the Tampa, Florida are authorized or required by law to be
closed.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Effective Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

“Chattel Paper” has the meaning set forth in the Code, including electronic
chattel paper, together with any guaranties, letters of credit, Letter-of-Credit
Right, and other security thereof, including Supporting Obligations.

 

 

 
16

--------------------------------------------------------------------------------

 

 

"Code" means the Uniform Commercial Code presently and hereafter enacted in the
State of Florida. Any term used in this Agreement and in any financing statement
filed in connection herewith which is defined in the Code and not otherwise
defined in this Agreement or in any other Loan Document has the meaning given to
the term in the Code.

 

"Collateral" means all property of Borrower, wherever located and whether now
owned by Borrower or hereafter acquired, including, but not limited to: (a) all
Inventory; (b) all General Intangibles; (c) all Accounts; (d) all Chattel Paper;
(e) all Instruments and Documents and any other instrument or intangible
representing payment for goods or services; (f) all Equipment; (g) all
Investment Property; (h) all Commercial Tort Claims; (i) all equity interests in
the Subsidiaries; and (j) all parts, replacements, substitutions, profits,
products, accessions and cash and non-cash proceeds and Supporting Obligations
of any of the foregoing (including, but not limited to, insurance proceeds) in
any form and wherever located. Collateral shall include all written or
electronically recorded books and records relating to any such collateral and
other rights relating thereto. Collateral shall also specifically include, for
purposes of illustration and not of limitation, all of Borrower’s right, title,
and interest any agreements or receivables with or from IP Technology Exchange,
Inc. and the Borrower’s LaunchPad software platform.

 

“Commercial Tort Claim” has the meaning set forth in the Code.

 

"Default Rate" means the lowest of (i) 18% per annum and (ii) a rate equal to
the highest rate of interest allowed by applicable law.

 

“Designated Proceeds” has the meaning set forth in Section 2.4(d).

 

“Document” has the meaning set forth in the Code.

 

“Equipment” has the meaning set forth in the Code.

 

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

"Event of Default" means any event specified as such in Section 8.1 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both; "Default" or
"default" means any of such events, whether or not any such requirement for the
giving of notice or the lapse of time or the happening of any further condition,
event or act shall have been satisfied.

 

“Excess Advance” has the meaning set forth in Section 3.23.2(h).

 

“Excess Advance Warrants” has the meaning set forth in Section 3.23.2(h).

 

"GAAP" means generally accepted accounting principles as in effect in the United
States from time to time.

 

“General Intangibles” has the meaning set forth in the Code, together with any
guaranties, letters of credit, Letter-of-Credit Rights and other security
therefore, including Supporting Obligations.

 

“Greenwood Van Ness Account” means Account Number 2TG-06796-11 RR CZR, carried
by Apex Clearing Corporation, held in the name of Greenwood Hudson Portfolio
LLC, Attn: Kenneth J Van Ness.

 

 

 
17

--------------------------------------------------------------------------------

 

 

"Indebtedness" means all obligations now or hereafter owed to Lender by Borrower
under the Revolving Loan, the Revolving Note and under this Agreement and any
other documents relating to or described in the Revolving Loan, including,
without limitation, amounts owed or to be owed under the terms of the Loan
Documents, or arising out of the transactions described therein, including,
without limitation, the Revolving Loan, all fees, all costs of collection,
attorneys’ fees and expenses of or advances by Lender which Lender pays or
incurs in discharge of obligations of Borrower or to inspect, repossess,
protect, preserve, store or dispose of any Collateral, whether such amounts are
now due or hereafter become due, direct or indirect and whether such amounts due
are from time to time reduced or entirely extinguished and thereafter
re-incurred.

 

“Instrument” has the meaning set forth in the Code.

 

“Initial Advance” has the meaning set forth in the Section 2.1.

 

“Inventory” has the meaning set forth in the Code.

 

“Investment Property” has the meaning set forth in the Code.

 

“IP Tech Payments” has the meaning set forth in Section 2.4(d)(ii).

 

"Jurisdiction" means the State of Florida.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Letter-of-Credit Right” has the meaning set forth in the Code.

 

"Lien" means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of Indebtedness, whether arising by agreement or under any statute or
law or otherwise.

 

"Loan Documents" means this Agreement, any other security agreement related
hereto, the Revolving Note, any Account Control Agreement, any guaranty
agreement related hereto, the Advance Requests, UCC-1 financing statements, and
all other documents and instruments now or hereafter evidencing, describing,
guaranteeing or securing the Indebtedness contemplated hereby or delivered in
connection herewith, as they may be modified, amended, extended, renewed or
substituted from time to time, but does not include swap agreements (as defined
in 11 U.S.C. § 101). The term “Loan Documents” shall also include the Warrant.

 

“Mandatory Prepayment Amount” has the meaning set forth in Section 2.4(d).

 

"Material Adverse Effect" means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, prospects or condition (financial or otherwise)
of Borrower and/or any other Person obligated under any of the Loan Documents,
or (iii) material adverse effect upon the ability of Borrower or any other
Person to fulfill any obligation under any of the Loan Documents.

 

"Maximum Loan Amount" means $400,000.00.

 

 

 
18

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” means:

 

(i)     with respect to any Real Estate Asset Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance or
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by Borrower or
any Subsidiary of Borrower pursuant to such Real Estate Asset Disposition net of
(a) the direct costs relating to such sale, transfer or other disposition
(including, but not limited to, sales commissions and legal, accounting and
investment banking fees), (b) taxes paid or reasonably estimated by Borrower (or
any Subsidiary of Borrower) to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (c) amounts required to be applied to the repayment of any
indebtedness secured by a Lien on the asset subject to such Real Estate Asset
Disposition (other than the Revolving Loan); and

 

(ii)     with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by Borrower pursuant to such issuance, net of the direct costs
relating to such issuance (including, but not limited to, sales and
underwriters’ commissions).

 

“Permitted Liens” means:

 

(i)     Liens securing the Indebtedness;

 

(ii)     Liens for taxes, assessments and other governmental charges or levies
not yet due and payable or which are being properly contested;

 

(iii)     the claims of materialmen, mechanics, carriers, warehousemen,
processor or landlords arising out of operation of law so long as the
obligations secured thereby are not past due or are being properly contested;

 

(iv)     Liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers' compensation, unemployment insurance,
social security and similar laws;

 

(v)     judgment and other similar non-tax Liens arising in connection with
court proceedings but only if and for so long as (a) the execution or
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal, (b) the validity and/or amount of the claims secured thereby are
being properly contested and (c) such Liens do not, in the aggregate, materially
detract from the value of the assets of the Person whose assets are subject to
such Lien or materially impair the use thereof in the operation of such Person's
business;

 

(vi)     Liens securing debt incurred solely for the purpose of purchase money
financing for the acquisition of equipment, provided that such Lien does not
secure more than the purchase price of such Equipment and does not encumber
property other than the purchased property; and

 

(vii)     Mortgages held by lenders for the following parcels of real estate:
(a) Folio Number 0656835702 U NX owned by ABM of Tampa Bay Inc., (b) Parcel
Number R25 422 19 0000 0450 0000 owned by Cortez 114 LLC, (c) Parcel Number R36
422 19 0000 0020 0000 owned by Cortez 114 LLC, (d) the lot located at the
northeast quadrant of East 7th Avenue, Tampa, Florida and North 22nd Street,
Tampa, Florida owned by 22nd Street of Ybor City, Inc., and (e) the parcels
located at 2101 and 2109 East Palm Ave. owned by Ybor City.

 

 

 
19

--------------------------------------------------------------------------------

 

 

"Person" means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, any government or any agency or political subdivision of
any government, or any other entity or organization.

 

“Previously Granted Options” means (i) warrants granted by Borrower in favor of
Lender pursuant to that certain Series B Warrant No. 2012B-001, dated September
27, 2012, and (ii) options granted by Borrower in favor of Lender pursuant to
that certain Non-Qualified Stock Option Agreement, dated December 17, 2012,
between Borrower and Lender.

 

“Real Estate Asset Disposition” means the sale, lease, assignment or other
transfer for value (each, a “Disposition”) by Borrower or Subsidiary of Borrower
to any Person (other than Borrower) of any real estate asset or right of
Borrower (including, the loss, destruction or damage of any thereof or any
actual or threatened (in writing) condemnation, confiscation, requisition,
seizure or taking thereof).

 

"Revolving Credit Period" means the period from and including the date of this
Agreement to but not including the Termination Date.

 

“Revolving Loan” has the meaning set forth in the Section 2.1.

 

“Revolving Note” has the meaning set forth in the Section 2.2.

 

“SEC” has the meaning set forth in Section 5.5.

 

“SEC Documents” has the meaning set forth in Section 5.5.

 

"Security Agreement" means this Agreement as it relates to a security interest
in the Collateral, and any other mortgage instrument, security agreement or
similar instrument now or hereafter executed by Borrower or other Person
granting Lender a security interest in any Collateral to secure the
Indebtedness.

 

“Subsidiaries” has the meaning set forth in Section 5.1.

 

"Supporting Obligation" has the meaning set forth in the Code.

 

"Termination Date" means the date that is twelve (12) month after the Effective
Date.

 

“Warrant” has the meaning set forth in Section 3.1(c).

 



1.2

Financial Terms.



 

All financial terms used herein shall have the meanings assigned to them under
GAAP unless another meaning shall be specified.

 

 

 
20

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 2

 

Form of Revolving Note

 

 

 
21

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 3

 

Form of Warrant

 

 